Case 1:19-cr-10080-NMG Document 496 Filed 07/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL NO.
19-cr-10080-NMG

UNITED STATES OF AMERICA,

Vv.
Diane Blake

WAIVER OF RIGHT TO SEPARATE COUNSEL
 Lhane W Lie , have been advised by

Magistrate Judge Page Kelley of some of the conflicts of interest that may arise when
defendants in the same trial are represented by the same counsel. | have discussed
these risks with my counsel and understand the nature of those risks. | have been
further advised by Magistrate Judge Kelley that | have an absolute right to retain
separate counsel or, if financially qualified, to have separate counsel appointed by the
court and paid for by the government.

Being fully aware of the possible risks where defendants are jointly represented
and of my right to separate counsel, | nevertheless choose to proceed being

represented by Duane MortlS LUP/ ‘Jo dd Yweld LLP who also

represents other defendant(s) in this case.

LNawe. Blake

Defendant

patea:_/24/19

Page 1 of 1
